10-671-cr
     United States v. Jansen


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
     CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
     EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
     PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
 3   the 6th day of September, two thousand eleven.
 4
 5   PRESENT:
 6
 7            DEBRA ANN LIVINGSTON,
 8            DENNY CHIN,
 9            RAYMOND J. LOHIER, JR.,
10
11                             Circuit Judges.
12
13
14   UNITED STATES OF AMERICA,
15
16                             Appellee,
17
18            -v.-                                                         No. 10-671-cr(L)
19                                                                         No. 10-1486-cr(CON)*
20   AMANDA D. JANSEN,
21
22                             Defendant-Appellant,
23
24   CHRISTOPHER I. JANSEN,
25
26
27                             Defendant.**
28



              *
                  Withdrawn pursuant to this Court’s Order filed July 1, 2011.
              **
              The Clerk of Court is directed to amend the official caption to conform with the
     caption above.
 1                                  JAMES P. EGAN (Lisa A. Peebles, on the brief), for Alexander Bunin,
 2                                  Federal Public Defender, Office of the Federal Public Defender,
 3                                  Syracuse, NY, for Defendant-Appellant.
 4
 5                                  PAUL D. SILVER, Assistant United States Attorney (Lisa M. Fletcher,
 6                                  Assistant United States Attorney, on the brief), for Richard S.
 7                                  Hartunian, United States Attorney, Northern District of New York,
 8                                  Albany, NY, for Appellee.
 9
10
11          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

12   DECREED that the judgment of the district court be AFFIRMED.

13          Defendant-Appellant Amanda D. Jansen (“Jansen”) appeals from a judgment of the United

14   States District Court for the Northern District of New York (Hurd, J.), entered February 24, 2010,

15   convicting her, pursuant to her guilty plea, of one count of conspiracy to transport minors in

16   interstate commerce with intent to engage in sexual activity, in violation of 18 U.S.C. § 2423(a), (e),

17   and two counts of aiding and abetting another to cross state lines with intent to engage in a sexual

18   act with a minor and engaging in a sexual act with a minor, in violation of 18 U.S.C. § 2241(c). The

19   district court sentenced Jansen to a life term of imprisonment on each count, to run concurrently, a

20   life term of supervised release in the event Jansen is released, $68,400 in restitution, and a $300

21   special assessment. Jansen appeals from the sentence imposed by the district court on both

22   procedural and substantive grounds. We assume the parties’ familiarity with the underlying facts,

23   procedural history of the case, and issues on appeal.

24          In an appeal from a sentence imposed by the district court, “the role of the Court of Appeals

25   is limited to examining a sentence for reasonableness, which is akin to review under an

26   ‘abuse-of-discretion’ standard.” United States v. Hasan, 586 F.3d 161, 167 (2d Cir. 2009). We

27   apply this deferential standard “both to the [substantive reasonableness of the] sentence itself and

28   to the procedures employed in arriving at the sentence.” Id. at 168 (alteration in original) (quoting

29   United States v. Verkhoglyad, 516 F.3d 122, 127 (2d Cir. 2008)). We seek first to “ensure that the

                                                       2
 1   district court committed no significant procedural error, such as failing to calculate (or improperly

 2   calculating) the Guidelines range, treating the Guidelines as mandatory, failing to consider the

 3   § 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing to adequately

 4   explain the chosen sentence — including an explanation for any deviation from the Guidelines

 5   range.” United States v. Dorvee, 616 F.3d 174, 179 (2d Cir. 2010) (quoting Gall v. United States,

 6   552 U.S. 38, 51 (2007)).

 7          When no such procedural error has occurred, “substantive reasonableness reduces to a single

 8   question: ‘whether the District Judge abused his discretion in determining that the § 3553(a) factors

 9   supported’ the sentence imposed.” United States v. Jones, 531 F.3d 163, 170 (2d Cir. 2008)

10   (quoting Gall, 552 U.S. at 56). In conducting this inquiry, “we will not substitute our own judgment

11   for the district court’s,” United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc), and

12   will set aside its decision only when it “cannot be located within the range of permissible decisions,”

13   id. (quoting United States v. Rigas, 490 F.3d 208, 238 (2d Cir. 2007)). We will reverse based on

14   substantive unreasonableness only in those “few cases that, although procedurally correct, would

15   nonetheless damage the administration of justice because the sentence imposed was shockingly high,

16   shockingly low, or otherwise unsupportable as a matter of law.” United States v. Rigas, 583 F.3d

17   108, 123 (2d Cir. 2009). Thus, while we do not presume that a Guidelines standard is reasonable,

18   “in the overwhelming majority of cases, a Guidelines sentence will fall comfortably within the broad

19   range of sentences that would be reasonable in the particular circumstances.” United States v.

20   Fernandez, 443 F.3d 19, 27 (2d Cir. 2006).

21   A. Procedural Error

22          Jansen contends on appeal that the district court committed procedural error in determining

23   her sentence because the court failed to consider and address Jansen’s arguments in support of a

24   non-Guidelines sentence. We are unpersuaded. “We have time and time again made it clear that

                                                       3
 1   we do not insist that the district court address every argument the defendant has made.” United

 2   States v. Thomas, 628 F.3d 64, 72 (2d Cir. 2010) (internal quotation marks omitted). Moreover, “we

 3   never have required a District Court to make specific responses to points argued by counsel in

 4   connection with sentencing.” United States v. Bonilla, 618 F.3d 102, 111 (2d Cir. 2010). “Rather,

 5   the District Court must satisfy us only that it has considered the party’s arguments and has

 6   articulated a reasonable basis for exercising its decision-making authority.” Thomas, 628 F.3d at

 7   72 (internal quotation marks omitted).

 8          Here, contrary to Jansen’s assertion that the district court did not address her lack of prior

 9   criminal history, the court stated that it had considered the “factors listed in 18 U.S.C. § 3553(a).”

10   Sentencing Tr. at 19; see also 18 U.S.C. § 3553(a)(1) (stating that a district court must consider “the

11   history and characteristics of the defendant” in determining a defendant’s sentence). Further, the

12   court accepted Jansen’s contention that she had accepted responsibility for her actions, and expressly

13   considered her argument that her psychological disorder rendered her less culpable. Sentencing Tr.

14   at 19. In rejecting Jansen’s arguments and deciding to impose a Guidelines sentence of life

15   imprisonment, the district court provided a thorough account of its reasons for so doing. We

16   therefore conclude that the district court did not err on the procedural grounds asserted by Jansen.

17   B. Substantive Reasonableness

18          Jansen also challenges the substantive reasonableness of her sentence. She contends that the

19   district court erred in imposing a sentence equivalent to that of her co-defendant, Christopher I.

20   Jansen, despite differences in their respective criminal histories and individual characteristics. We

21   disagree. The district court explicitly acknowledged that Jansen was “not . . . as despicable as [her

22   co-defendant] was, but [that she] was still pretty bad.” Sentencing Tr. at 20. Further, the court

23   weighed the grave nature of Jansen’s offense against her alleged psychological impairments, and

24   concluded that a Guidelines sentence would be sufficient but not greater than necessary to fulfill the

                                                       4
 1   purposes of the factors listed in § 3553(a). The district court reasoned, based on facts supported by

 2   the record, that despite her alleged psychological disorders, Jansen had both the ability and ample

 3   opportunity to prevent the offenses from occurring. Sentencing Tr. at 20. As we are satisfied that

 4   the district court fully considered, inter alia, the “history and characteristics of” Jansen, 18 U.S.C.

 5   § 3553(a)(1), and “the need to avoid unwarranted sentencing disparities among defendants with

 6   similar records who have been found guilty of similar conduct,” 18 U.S.C. § 3553(a)(6), we perceive

 7   no abuse of discretion in the sentence it imposed following this consideration.

 8                                                  * * *

 9          We have considered Jansen’s remaining arguments and find them to be without merit. For

10   the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

11

12                                                          FOR THE COURT:
13                                                          Catherine O’Hagan Wolfe, Clerk
14
15




                                                       5